This is an appeal by an employer and its insurance carrier from an award of compensation in claimant’s favor. Claimant was road superintendent of the town of Covert. On February 16, 1940, while engaged in the regular course of bis employment in connection with the opening of a road with a snow plow, he stepped into a track in the snow caused by the plow, slipped and fell forward. In trying to extricate himself he suffered injuries in the nature of a traumatic appendix and resultant appendicitis and abscesses, necessitating an operation. The Industrial Board found that the accident was a competent producing cause of the injuries. The evidence sustains the findings. Award unanimously affirmed, with costs to the State Industrial Board. Present Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.